


EXHIBIT 10.1


KRAFT FOODS GROUP, INC.
2012 PERFORMANCE INCENTIVE PLAN


GLOBAL STOCK OPTION AWARD AGREEMENT


KRAFT FOODS GROUP, INC., a Virginia corporation (the “Company”), hereby grants
to the employee identified in the Award Statement (the “Optionee” identified in
the “Award Statement”) attached hereto under the Kraft Foods Group, Inc. 2012
Performance Incentive Plan (the “Plan”) a non-qualified stock option (the
“Option”). The Option entitles the Optionee to exercise up to the aggregate
number of shares set forth in the Award Statement (the “Option Shares”) of the
Company’s Common Stock, at the Grant Price per share set forth in the Award
Statement (the “Grant Price”). Capitalized terms not otherwise defined in this
Global Stock Option Award Agreement, including, as applicable, the
non-competition and non-solicitation covenants provided in the attached Appendix
A hereto and any country-specific terms set forth in Appendix B hereto (the
“Agreement”), shall have the meaning set forth in the Plan. The Option is
subject to the following terms and conditions (including, as applicable, the
non-competition and non-solicitation covenants provided in the attached Appendix
A hereto and the country-specific terms set forth in Appendix B to the
Agreement):


1.Vesting. Prior to the satisfaction of the Vesting Requirements set forth in
the Schedule in the Award Statement (the “Schedule”), the Option Shares may not
be exercised except as provided in paragraph 2 below.


2.Vesting Upon Termination of Employment. In the event of the termination of the
Optionee’s employment with the Kraft Foods Group (as defined below in paragraph
14) prior to satisfaction of the Vesting Requirements other than by reason of
Early Retirement (as defined below in paragraph 14) occurring after December 31
of the same year as the date of grant of the Option, Normal Retirement (as
defined below in paragraph 14), death or Disability (as defined below in
paragraph 14), or as otherwise determined by (or pursuant to authority granted
by) the Committee administering the Plan, this Option shall not be exercisable
with respect to any of the Option Shares set forth in the Award Statement. If
death or Disability of the Optionee occurs prior to satisfaction of the Vesting
Requirements, this Option shall become immediately exercisable for 100% of the
Option Shares set forth in the Award Statement. If the Optionee’s employment
with the Kraft Foods Group is terminated by reason of Normal Retirement, or by
Early Retirement occurring after December 31 of the same year as the date of
grant of the Option, the Option Shares shall continue to become exercisable as
set forth on the Schedule as if such Optionee’s employment had not terminated.


3.Exercisability Upon Termination of Employment. During the period commencing on
the first date that the Vesting Requirements are satisfied (or, such earlier
date determined in accordance with paragraph 2) until and including the
Expiration Date set forth in the Schedule, this Option may be exercised in whole
or in part with respect to such Option Shares, subject to the following
provisions:


(a)    In the event that the Optionee’s employment is terminated by reason of
Early Retirement occurring after December 31 of the same year as the date of
grant of the Option, Normal Retirement, death or Disability, such Option Shares
may be exercised on or prior to the Expiration Date;


(b)    If employment is terminated by the Optionee (other than by Early
Retirement occurring after December 31 of the same year as the date of grant of
the Option, death, Disability or Normal Retirement), such Option Shares may be
exercised for a period of 30 days from the effective date of termination;


(c)    If, other than by death, Disability, Normal Retirement, or Early
Retirement occurring after December 31 of the same year as the date of grant of
the Option, the Optionee’s employment is terminated by the Company, a subsidiary
or affiliate without cause for any reason (even if such termination constitutes
unfair dismissal under the employment laws of the country where the Optionee
resides or if the Optionee’s termination is later determined to be invalid and
his or her employment is reinstated) or in the event of any other termination of

1

--------------------------------------------------------------------------------




employment caused directly or indirectly by the Company or a subsidiary or
affiliate, such Option Shares may be exercised for a period of 12 months
following such termination; provided, however, if the Optionee shall die within
such 12-month period, such Option Shares may be exercised for a period of 12
months from the date of death of the Optionee; and


(d)    If the Optionee’s employment is involuntarily suspended or terminated for
Cause, no Option Shares may be exercised during the period of suspension, or
following such termination of employment.


No provision of this paragraph 3 shall permit the exercise of any Option Shares
after the Expiration Date. For purposes of this Agreement, the Optionee’s
employment shall be deemed to be terminated (i) when he or she is no longer
actively employed by the Kraft Foods Group (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Optionee is employed or the terms
of the Optionee’s employment agreement, if any), and (ii) when he or she is no
longer actively employed by a corporation, or a parent or subsidiary thereof,
substituting a new option for this Option (or assuming this Option) in
connection with a merger, consolidation, acquisition of property or stock,
separation, split-up, reorganization, liquidation or similar transaction. The
Optionee shall not be considered actively employed during any notice period or
period of pay in lieu of notice required under any applicable law or during any
other period for which he or she is receiving, or is eligible to receive, salary
continuation, notice period or garden leave payments, or other benefits under
the Kraft Foods Group, Inc. Severance Pay Plan, or any similar plan maintained
by the Kraft Foods Group or through other such arrangements that may be entered
into that give rise to separation or notice pay, except in any case in which the
Optionee is eligible for Normal Retirement or Early Retirement upon the
expiration of salary continuation or other benefits. The Committee shall have
the exclusive discretion to determine when the Optionee is no longer actively
employed for purposes of the Option. Unless otherwise determined by the
Committee, leaves of absence shall not constitute a termination of employment
for purposes of this Agreement. Notwithstanding the foregoing provisions and
unless otherwise determined by the Company, this Option may only be exercised on
a day that the NASDAQ Global Select Market (the “Exchange”) is open.
Accordingly, if the Expiration Date is a day the Exchange is closed, the
Expiration Date shall be the immediately preceding day on which the Exchange is
open.


4.    Exercise of Option and Withholding Taxes. This Option may be exercised
only in accordance with the procedures and limitations (including the
country-specific terms set forth in Appendix B to the Agreement) set forth in
the Company’s Equity Awards Plan Guide, as amended from time to time (the
“Methods of Exercise”).


The Optionee acknowledges that, regardless of any action taken by the Company
or, if different, the Optionee’s employer (the “Employer”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax‑related items related to the Optionee’s
participation in the Plan and legally applicable to the Optionee (“Tax-Related
Items”), is and remains the Optionee’s responsibility and may exceed the amount
actually withheld by the Company or the Employer.
The Optionee further acknowledges that the Company and/or the Employer (a) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Option, including the grant, vesting
or exercise of the Option, the subsequent sale of Option Shares acquired
pursuant to such exercise and the receipt of any dividends; and (b) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Option to reduce or eliminate the Optionee’s liability for
Tax-Related Items or achieve any particular tax result. Further if the Optionee
becomes subject to any Tax-Related Items in more than one jurisdiction between
the date of grant and the date of any relevant taxable event (including
jurisdictions outside the United States), the Optionee acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for (including report) Tax-Related Items in more than one
jurisdiction.


The Optionee acknowledges and agrees that the Company shall not be required to
deliver the Option Shares being exercised upon any exercise of this Option
unless it has received payment in a form acceptable to the Company for all
applicable Tax-Related Items, as well as amounts due to the Company as
“theoretical taxes” pursuant to the then-current international assignment and
tax and/or social insurance equalization policies and

2

--------------------------------------------------------------------------------




procedures of the Kraft Foods Group, or arrangements satisfactory to the Company
for the payment thereof have been made.


In this regard, the Optionee authorizes the Company and/or the Employer, in
their sole discretion and without any notice or further authorization by the
Optionee, to withhold all applicable Tax-Related Items legally due by the
Optionee and any theoretical taxes from the Optionee’s wages or other cash
compensation paid by the Company and/or the Employer or from proceeds of the
sale of Option Shares acquired at exercise either through a voluntary sale or
through a mandatory sale arranged by the Company (on the Optionee’s behalf and
at the Optionee’s direction pursuant to this authorization) without further
consent. In addition, unless otherwise determined by the Committee, Tax-Related
Items or theoretical taxes may be paid with outstanding shares of the Company’s
Common Stock, such shares to be valued at Fair Market Value on the exercise
date, or by the Company withholding from Option Shares subject to the exercised
Option, provided, however, that withholding in Option Shares shall be subject to
approval by the Committee to the extent deemed necessary or advisable by counsel
to the Company at the time of any relevant tax withholding event. Finally, the
Optionee agrees to pay to the Company or the Employer any amount of Tax-Related
Items and theoretical taxes that the Company or the Employer may be required to
withhold or account for as a result of the Optionee’s participation in the Plan
that cannot be satisfied by the means previously described.
To avoid any negative accounting treatment, the Company may withhold or account
for Tax-Related Items or theoretical taxes by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
obligation for Tax-Related Items and/or theoretical taxes is satisfied by
withholding in Option Shares, for tax purposes, the Optionee is deemed to have
been issued the full number of Option Shares subject to the exercised Option,
notwithstanding that a number of the Option Shares are held back solely for the
purpose of paying the Tax-Related Items.
5.    Cash-Out of Option. The Committee may elect to cash out all or a portion
of the Option Shares to be exercised pursuant to any Method of Exercise by
paying the Optionee an amount in cash or Common Stock, or both, equal to the
Fair Market Value of such shares on the exercise date less the Grant Price for
such shares.
 
6.    Transfer Restrictions. Unless otherwise required by law, this Option is
not transferable or assignable by the Optionee in any manner other than by will
or the laws of descent and distribution and is exercisable during the Optionee’s
lifetime only by the Optionee. The terms of the Plan and this Agreement shall be
binding upon the executors, administrators, heirs, successors and assigns of the
Optionee.


7.    Adjustments. In the event of any merger, share exchange, reorganization,
consolidation, recapitalization, reclassification, distribution, stock dividend,
stock split, reverse stock split, split-up, spin-off, issuance of rights or
warrants or other similar transaction or event affecting the Common Stock after
the date of this Award, the Committee shall make adjustments to the terms and
provisions of this Award (including, without limiting the generality of the
foregoing, terms and provisions relating to the Grant Price and the number and
kind of shares subject to this Option) as it deems appropriate, including, but
not limited to, the substitution of equity interests in other entities involved
in such transactions, to provide for cash payments in lieu of the Option, and to
determine whether continued employment with any entity resulting from such
transaction or event will or will not be treated as a continued employment with
the Kraft Foods Group, in each case, subject to any Committee action
specifically addressing any such adjustments, cash payments or continued
employment treatment.


8.    Successors. Whenever the word “Optionee” is used herein under
circumstances such that the provision should logically be construed to apply to
the executors, the administrators, or the person or persons to whom this Option
may be transferred pursuant to this Agreement, it shall be deemed to include
such person or persons. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall acquire any rights hereunder in accordance with this Agreement, the
Award Statement or the Plan.



3

--------------------------------------------------------------------------------




9.    Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia, U.S.A., without regard to choice of laws principles
thereof.


10.    Award Confers No Rights to Continued Employment - Nature of the Grant.
Nothing contained in the Plan or this Agreement (including, as applicable, the
appendices) shall give any employee the right to be retained in the employment
of any member of the Kraft Foods Group or affect the right of any such employer
to terminate any employee. The adoption and maintenance of the Plan shall not
constitute an inducement to, or condition of, the employment of any employee.
Further, the Optionee acknowledges and agrees that:


(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted in the past;
(c)    all decisions with respect to future option or other grants, if any, will
be at the sole discretion of the Committee;
(d)    the Optionee is voluntarily participating in the Plan;
(e)    the Option and the Option Shares subject to the Option are not intended
to replace any pension rights or compensation;
(f)    the Option and the Option Shares subject to the Option and the income and
the value of same are not part of normal or expected compensation for purposes
of calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension, retirement or
welfare benefits;
(g)     the future value of the underlying Option Shares is unknown,
indeterminable and cannot be predicted with certainty;
(h)    if the underlying shares of Common Stock do not increase in value, the
Option will have no value;
(i)    if the Optionee exercises the Option and obtains shares of Common Stock,
the value of those shares of Common Stock acquired upon exercise may increase or
decrease in value, even below the Grant Price;
(j)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the termination of the Optionee’s
employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of any employment laws in the
jurisdiction where the Optionee is employed or the terms of the Optionee’s
employment agreement, if any), and in consideration of the grant of the Option
to which the Optionee is otherwise not entitled, the Optionee irrevocably agrees
never to institute any claim against the Company, any of its subsidiaries or
affiliates or the Employer, waives his or her ability, if any, to bring any such
claim, and releases the Kraft Foods Group and the Employer from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, the Optionee shall
be deemed irrevocably to have agreed not to pursue such claim and agrees to
execute any and all documents necessary to request dismissal or withdrawal of
such claim;
(k)    unless otherwise provided in the Plan or by the Company in its
discretion, the Option and the benefits evidenced by this Agreement do not
create any entitlement to have the Option or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Common Stock of
the Company;

4

--------------------------------------------------------------------------------




(l)     the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Optionee’s participation in
the Plan, or the Optionee’s acquisition or sale of the underlying shares of
Common Stock;
(m)     the Optionee is hereby advised to consult with the Optionee’s own
personal tax, legal and financial advisors regarding the Optionee’s
participation in the Plan before taking any action related to the Plan;
(n)    the Option is designated as not constituting an Incentive Stock Option;
this Agreement shall be interpreted and treated consistently with such
designation; and
(o)    the following provisions apply only if the Optionee is providing services
outside the United States:
(i)    the Option and the Option Shares subject to the Option are not part of
normal or expected compensation or salary for any purpose; and


(ii)    The Optionee acknowledges and agrees that neither the Company, the
Employer nor any member of the Kraft Foods Group shall be liable for any foreign
exchange rate fluctuation between the Optionee’s local currency and the United
States Dollar that may affect the value of the Option or any shares of Common
Stock delivered to the Optionee upon exercise of the Option or of any proceeds
resulting from the Optionee’s sale of such shares.
11.    Data Privacy. The Optionee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this Agreement and any other Option grant
materials (such information collectively referred to herein as “Data”) by and
among, as applicable, the Employer and the Kraft Foods Group for the exclusive
purpose of implementing, administering and managing the Optionee’s participation
in the Plan.
 
The Optionee understands that the Company and the Employer may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Optionee’s favor, for the exclusive
purpose of implementing, administering and managing the Plan .


The Optionee understands that Data will be transferred to UBS Financial Services
(“UBS”), or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Optionee understands that Data
may also be transferred to the Company’s independent registered public
accounting firm, PricewaterhouseCoopers LLP, or such other public accounting
firm that may be engaged by the Company in the future. The Optionee understands
that the recipients of the Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than the Optionee’s country. The
Optionee understands that if he or she resides outside the United States, the
Optionee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Optionee’s local human resources
representative. The Optionee authorizes the Company, UBS and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Optionee’s participation in the
Plan. The Optionee understands that Data will be held only as long as is
necessary to implement, administer and manage the Optionee’s participation in
the Plan. The Optionee understands that if he or she resides outside the United
States, the Optionee may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Optionee’s local human resources representative.
Further, the Optionee understands that he or she is providing the consents
herein on a purely voluntary basis. If the Optionee does not consent, or if the
Optionee later seeks to revoke his or her consent, his or her employment

5

--------------------------------------------------------------------------------




status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing the Optionee’s consent
is that the Company would not be able to grant the Optionee an Option or other
equity awards or administer or maintain such awards. Therefore, the Optionee
understands that refusing or withdrawing his or her consent may affect the
Optionee’s ability to participate in the Plan. For more information on the
consequences of the Optionee’s refusal to consent or withdrawal of consent, the
Optionee understands that he or she may contact his or her local human resources
representative.


12.Interpretation. The terms and provisions of the Plan (a copy of which will be
furnished to the Optionee upon written request to the Office of the Corporate
Secretary, Kraft Foods Group, Inc., Three Lakes Drive, Northfield, Illinois,
U.S.A. 60093) are incorporated herein by reference. To the extent any provision
in this Agreement is inconsistent or in conflict with any term or provision of
the Plan, the Plan shall govern. The Committee shall have the right to resolve
all questions which may arise in connection with the Award or this Agreement,
including whether an Optionee is no longer actively employed and any
interpretation, determination or other action made or taken by the Committee
regarding the Plan or this Agreement shall be final, binding and conclusive.


13.Restrictive Covenants. If the Optionee is, as of the date of grant of the
Option, designated in Salary Band G or above, the Option shall be subject to the
non-competition and non-solicitation covenants set forth in the Appendix A to
this Agreement.


14.Miscellaneous Definitions. For the purposes of this Agreement, the term
“Disability” means permanent and total disability as determined under the
procedures established by the Company for purposes of the Plan and the term
“Normal Retirement” means retirement from active employment under a pension plan
of the Kraft Foods Group, or under an employment contract with any member of the
Kraft Foods Group, on or after the date specified as normal retirement age in
the pension plan or employment contract, if any, under which the Optionee is at
that time accruing pension benefits for his or her current service (or, in the
absence of a specified normal retirement age, the age at which pension benefits
under such plan or contract become payable without reduction for early
commencement and without any requirement of a particular period of prior
service). For the purposes of this Agreement, “Early Retirement” means
retirement from active employment other than Normal Retirement, as determined by
the Committee, in its sole discretion. As used herein, “Kraft Foods Group” means
Kraft Foods Group, Inc. and each of its subsidiaries and affiliates. For
purposes of this Agreement, (x) a “subsidiary” includes only any company in
which the applicable entity, directly or indirectly, has a beneficial ownership
interest of greater than 50 percent and (y) an “affiliate” includes only any
company that (A) has a beneficial ownership interest, directly or indirectly, in
the applicable entity of greater than 50 percent or (B) is under common control
with the applicable entity through a parent company that, directly or
indirectly, has a beneficial ownership interest of greater than 50 percent in
both the applicable entity and the affiliate.


15.Language. If this Agreement or any other document related to the Plan is
translated into a language other than English and if the meaning of the
translated version is different from the English version, the English version
will control.


16.Compliance With Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any Option Shares issuable
upon exercise of the Option prior to the completion of any registration or
qualification of the shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the
Commission or of any other governmental regulatory body, or prior to obtaining
any approval or other clearance from any local, state, federal or foreign
governmental agency, which registration, qualification or approval the Company
shall, in its absolute discretion, deem necessary or advisable. The Optionee
understands that the Company is under no obligation to register or qualify the
shares with the Commission or any state or foreign securities commission or to
seek approval or clearance from any governmental authority for the issuance or
sale of the shares. Further, the Optionee agrees that the Company shall have
unilateral authority to amend the Plan and the Agreement without the Optionee’s

6

--------------------------------------------------------------------------------




consent to the extent necessary to comply with securities or other laws
applicable to the issuance of shares of Common Stock.


17.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means or to request the Optionee’s consent to participate
in the Plan by electronic means. The Optionee hereby consents to receive such
documents by electronic delivery and, if requested, agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.


18.Agreement Severable. The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


19.Headings. Headings of paragraphs and sections used in this Agreement are for
convenience only and are not part of this Agreement, and must not be used in
construing it.


20.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Optionee’s participation in the Plan, on the Option,
and on any shares of Common Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Optionee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


21.Appendix B. Notwithstanding any provisions in this Agreement, the Option
shall be subject to any special terms set forth in Appendix B to this Agreement
for the Optionee’s country. Moreover, if the Optionee relocates to one of the
countries included in Appendix B, the special terms for such country will apply
to the Optionee, to the extent the Company determines that the application of
such terms is necessary or advisable for legal or administrative reasons.


22.Waiver. The Optionee acknowledges that a waiver by the Company of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement or of any subsequent breach by the
Optionee or any other participant of the Plan.


IN WITNESS WHEREOF, this Global Stock Option Award Agreement has been granted as
of _______________, ______.


KRAFT FOODS GROUP, INC.



7

--------------------------------------------------------------------------------






APPENDIX A


NON-COMPETITION AND NON-SOLICITATION COVENANTS
APPLICABLE TO CERTAIN EMPLOYEES




I.
APPLICATION

    
This Appendix A includes additional terms and conditions that govern the Option
Shares granted to the Optionee under the Plan if the Optionee is, as of the date
of grant of the Option, designated in Salary Band G or above. Therefore, by
accepting the Option, a Salary Band G or above Participant will be agreeing to
comply with the restrictive covenants and other provisions set forth below.


II.
RESTRICTIVE COVENANTS



a.Acknowledgements. In exchange for receiving the Option, the Optionee
acknowledges and agrees that the services to be rendered by Optionee to the
Company will be of a special character having a unique value to the Company, and
that, as a result of the Optionee’s role and position within the Company, the
Optionee will be provided with specialized training and given access to, or be
responsible for the development of, some of the Company’s most sensitive
confidential information, the disclosure and use of which would be harmful if
used for the benefit of the Company’s competitors. Optionee recognizes that the
Company’s relationships with the customers, suppliers, licensees, licensors,
vendors, consultants, and independent contractors (collectively, “Partners”)
with which the Optionee serves or has contact, and with other employees, is
special and unique, based upon the development and maintenance of goodwill
resulting from the Partners’, and other employees’ contacts with the Company and
its employees, including the Optionee. Optionee also recognizes that the
Company’s relationship with other employees, is special and unique, based upon
the development, maintenance, and provision of training, opportunities, and
goodwill by the Company and its employees, including the Optionee. The Optionee
further acknowledges the Company’s ongoing substantial investment of time,
money, and other resources to recruit, train, equip, and retain talented
individuals, including the Optionee, promotes the business goodwill of the
Company by fostering productive, long-term relationships between the Company and
its employees. As a result of the Optionee’s position and the Optionee’s
Partners, and employee contacts, the Optionee recognizes that the Optionee will
gain valuable information about (i) the Company’s most sensitive and valuable
confidential information, (ii) the Company’s business habits, needs, pricing
policies, purchasing policies, profit structures, and margins, (iii) the
Company’s relationships with its customers, their buying habits, special needs,
and purchasing policies, (iv) the Company’s relationships with its suppliers,
their pricing habits, and purchasing policies, (v) the Company’s pricing
policies, purchasing policies, profit structures, and margin needs, (vi) the
skills, capabilities and other employment-related information relating to the
Company employees, and (vii) and other matters of which the Optionee would not
otherwise know and that is not otherwise readily available. Such knowledge is
essential to the business of the Company and the Optionee recognizes that it
would be harmful if used for the benefit of the Company’s competitors. Optionee
acknowledges and agrees that any injury to the Company’s Partner, or employee
relationships, the loss of those relationships, or the inevitable disclosure of
Company confidential information to a competitor would cause irreparable harm to
the Company. Optionee recognizes that during a period following termination of
the Optionee’s employment, the Company is entitled to protection from the
Optionee’s use of Company confidential information and the Partner, and employee
relationships with which the Optionee has been entrusted by the Company during
the Optionee’s employment. Optionee acknowledges and agrees that due to the
nature of the Optionee’s role within the Company and the Company confidential
information to which the Optionee will have access, the Optionee’s employment
with a competitor in the same or substantially the same capacity in which the
Optionee was employed by the Company will inevitably result in the disclosure of
the Company’s most sensitive confidential information. Optionee also recognizes
that if the Optionee’s employment terminates, the Company will be required to
rebuild the Partner, and employee relationships with which the Optionee has been
entrusted by the Company during the Optionee’s employment. Optionee also
recognizes that merely limiting the Partners, and employees the Optionee can
solicit after termination will not be sufficient to protect the Company’s
legitimate business interests.



8

--------------------------------------------------------------------------------




b.Non-Competition and Non-Solicitation Obligations. Therefore, in exchange for
receiving the Option, the Optionee hereby explicitly agrees that, during the
Optionee’s employment and for a period of 12 months following the termination of
the Optionee’s employment with the Company for any reason, including termination
by the Company with or without cause, the Optionee will not, either as an
employee, employer, consultant, agent, principal, partner, stockholder, officer,
director, or in any other individual or representative capacity, directly or
indirectly:


i.Engage in any business activities within the same line or lines of business
for which the Optionee performed services for the Company and in a capacity that
is similar to the capacity in which the Optionee was employed by the Company
with any person or entity that competes with the Company in the consumer
packaged food and beverage industry anywhere within North America.


ii.Solicit, assist in the solicitation of, or accept any business (other than on
behalf of the Company) from any customer who, during the two (2) years
immediately preceding the Optionee's termination, had been assigned to the
Optionee by the Company, or any customer with which the Optionee had contact on
behalf of the Company while an employee of the Company, or any customer about
which the Optionee had access to confidential information by virtue of the
Optionee's employment with the Company; or disclose to any person, firm,
association, corporation or business entity of any kind the names or addresses
of any such customer; or directly or indirectly in any way request, suggest or
advise any such customer or any suppliers, licensees, licensors, vendors,
consultants, and independent contractors with which the Optionee had contact on
behalf of the Company to withdraw or cancel any of their business or refuse to
continue to do business with the Company. This paragraph shall apply only where
the customer is solicited to purchase a service or product that competes with
the services or products offered by the Company.
 
iii.Cause, solicit, induce, or encourage any individual who was an employee of
the Company at the time of, or within 6 months prior to, the Optionee’s
termination, to terminate or reject their employment with the Company or to seek
or accept employment with any other entity, including but not limited to a
competitor, supplier, customer or client of the Company, nor shall the Optionee
cooperate with any others in doing or attempting to do so. As used herein, the
term “solicit, induce, or encourage” includes, but is not limited to, (i)
initiating communications with a Company employee relating to possible
employment, (ii) offering bonuses or other compensation to encourage a Company
employee to terminate his or her employment with the Company and accept
employment with any entity, (iii) recommending a Company employee to any entity,
and (iv) aiding an entity in recruitment of a Company employee.


c.Reasonableness of Restrictions. The Optionee acknowledges and agrees that,
given the Company’s operations, the geographic restrictions contained in the
above restrictions are reasonable to protect the Company’s interests. The
Optionee acknowledges and agrees that the length of the time periods applicable
to the restrictive covenants set forth in this Section are appropriate and
reasonable, in view of the nature of the Company’s business and Optionee’s
employment with the Company and knowledge of its business. The Optionee
acknowledges and agrees that the Optionee carefully considered the terms of this
Agreement, including the covenants set forth in this Section II , and
acknowledges that if this Agreement is enforced according to its terms, the
Optionee will be able to earn a reasonable living in commercial activities
unrelated to the Company in locations satisfactory to the Optionee. The Optionee
also acknowledges that the restrictive covenants set forth in this Section II
are a vital part of and intrinsic to the ongoing operations of the Company, in
light of the nature of the business and the Optionee’s unique position, skills,
and knowledge with and of the Company. Notwithstanding the foregoing, if any
provision or portion of this Section II or its subparts is held to be
unenforceable because of the scope, duration, territory, or terms thereof, the
Optionee agrees that the court making such determination shall have the power to
reduce the scope, duration, territory and/or terms of such provision, and to
delete specific words or phrases in such provision, so that the provision is
enforceable by the court, and such provision as amended shall be enforced by the
court.


d.Direct or Indirect Violations. The Optionee acknowledges and agrees that the
Optionee will be in violation of Section II if the Optionee engages in any or
all of the activities set forth in this Section II directly as an individual, or
indirectly for, through, or with assistance from, any other person or entity,
whether as partner, joint venturer, employee, agent, salesperson, employee,
officer, manager and/or director of any person or entity, or as an equity holder
of any person or entity in which the Optionee or the Optionee’s spouse, child,
or parent owns, directly or indirectly, any of the outstanding equity interests.

9

--------------------------------------------------------------------------------




e.Tolling of Covenants. The Optionee acknowledges and agrees that that if it is
judicially determined that the Optionee has violated any of the Optionee’s
obligations under Section II, then the period applicable to each obligation that
the Optionee has been determined to have violated shall automatically toll from
the date of the first breach, and all subsequent breaches, until the resolution
of the breach through private settlement, judicial or other action, including
all appeals.


f.Remedies. The Optionee acknowledges and agrees that, in the event of a breach
or threatened breach of the Optionee’s obligations under this Section II
(including all subparts), irreparable injury would be caused to the Company, for
which the Company would have an inadequate remedy at law. The Optionee therefore
agrees that, in addition to and without limitation of any rights that the
Company may otherwise have, at law or in equity, the Company shall have the
right to temporary, preliminary, and permanent injunctive relief against the
Optionee in the event of such breach, or threatened breach, in addition to any
other equitable relief (including without limitation an accounting and/or
disgorgement) and/or any other damages as a matter of law. The Optionee also
agrees that the Company is entitled to its reasonable attorneys’ fees and costs
incurred in enforcing the restrictive covenants contained in this Agreement or
successfully prosecuting or defending any action under this Agreement.
Furthermore, no bond need be posted in conjunction with the application for, or
issuance of, an injunction (which requirement the Optionee hereby specifically
and expressly waives).


III.
RECOUPMENT OF PROCEEDS



If the Optionee violates any agreement between the Optionee and the Company or
its Affiliates with respect to non-competition, non-solicitation,
confidentiality, or protection of trade secrets (or similar provision regarding
intellectual property), including Section II of this Appendix A: (i) the Company
shall have the right, at its discretion, to recoup or terminate any Option
Shares that vested in the 12 months preceding either (A) the date on which the
Company first became aware of such violation or (B) the date of the Optionee’s
termination of employment; and (ii) if the Optionee has exercised any portion of
the Option Shares that vested in the 12 months either (A) preceding the date on
which the Company first became aware of such violation or (B) the date of
Optionee’s termination of employment, the Optionee shall immediately remit a
cash payment to the Company up to (but not in excess to) the difference between
the Grant Price and the market price of each Option Share on the date of
exercise. The remedy provided by this Section III shall be in addition to and
not in lieu of any rights or remedies which the Company may have against the
Optionee under any statute, regulation or Company policy, as in effect from time
to time, relating to the forfeiture or recoupment of compensation.


The Optionee further agrees that by accepting the Option, the Optionee
authorizes the Company and its affiliates to deduct any amount or amounts owed
by the Optionee pursuant to this Section III from any amounts payable by or on
behalf of the Company or any Affiliate to the Optionee, including, without
limitation, any amount payable to the Optionee as salary, wages, vacation pay,
bonus or the settlement of any exercised Option Shares or any stock-based award.
This right of setoff shall not be an exclusive remedy and the Company’s or an
affiliate’s election not to exercise this right of setoff with respect to any
amount payable to the Optionee shall not constitute a waiver of this right of
setoff with respect to any other amount payable to the Optionee or any other
remedy.


 





10